Citation Nr: 0214471	
Decision Date: 10/17/02    Archive Date: 10/29/02

DOCKET NO.  00-09 386A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to an effective date earlier than March 22, 
1996, for the assignment of a 10 percent rating for the 
service-connected abdominal scar.  

2.  Entitlement to an effective date earlier than March 22, 
1996, for the assignment of a 10 percent rating for the 
service-connected right knee impairment.  

3.  Entitlement to an increased rating for residuals of an 
injury to Muscle Group XVII due to a gunshot wound to the 
mid-sacral area, lower buttocks, and right thigh, currently 
rated 50 percent disabling.  

4.  Entitlement to an increased rating for traumatic 
arthritis of the lumbar spine, currently rated 10 percent 
disabling.  

5.  Entitlement to an increased rating for impairment of the 
right knee, currently rated 10 percent disabling.  

6.  Entitlement to an increased rating for an abdominal scar, 
currently rated 10 percent disabling.  

7.  Entitlement to an increased (compensable) rating for a 
scar of the left knee.  

8.  Entitlement to a total disability rating on the basis of 
individual unemployability (TDIU) due to the service-
connected disabilities.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Dean, Counsel


INTRODUCTION

The appellant had active service from August 1944 to August 
1945.  

This matter comes before the Board of Veterans' Appeals 
(Board) from rating determinations by the Pittsburgh, PA, 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  

The current 50 percent schedular rating assigned for the 
residuals of an injury to Muscle Group XVII under Diagnostic 
Code 5317 also warrants consideration of entitlement to 
special monthly compensation under certain, specified 
circumstances.  Since the current record does not reflect any 
consideration by the RO of this question, this matter is 
referred to the RO for appropriate further action.  


FINDINGS OF FACT

1.  All evidence and information necessary for an equitable 
disposition of the issues decided herein have been obtained.  

2.  A 10 percent rating for the service-connected abdominal 
scar was assigned based upon a claim filed on March 22, 1996; 
an objectively tender and painful abdominal scar was first 
demonstrated in September 1998.  

3.  A 10 percent rating for the service-connected right knee 
impairment was assigned based upon a claim filed on March 22, 
1996; right knee impairment due to the combat injuries 
sustained in service was first demonstrated on a VA 
examination of the appellant in July 1997.  

4.  The appellant is currently in receipt of the maximum 
schedular 50 percent rating for severe injury to Muscle Group 
XVII.  

5.  Traumatic arthritis of the lumbar spine is currently 
manifested by limitation of motion which most nearly 
approximates moderate.  

6.  Right knee impairment is currently manifested by 
limitation of motion which does not more nearly approximate 
limitation of extension to 15 degrees than limitation of 
extension to 10 degrees and does not more nearly approximate 
limitation of flexion to 30 degrees than limitation of 
flexion to 45 degrees.  

7.  The service-connected abdominal scar is superficial but 
tender and painful on objective demonstration.  

8.  The service-connected scar on the left knee is well-
healed, superficial, nontender, and productive of no 
functional limitation.  

9.  The service-connected disabilities, which are all of a 
common etiology, are rated at least 60 percent disabling, in 
combination, and they prevent the appellant from securing or 
following any form of substantially gainful employment 
consistent with his education and occupational background.  


CONCLUSIONS OF LAW

1.  Entitlement to an effective date earlier than March 22, 
1996, is not established for the assignment of a 10 percent 
rating for either the service-connected abdominal scar or for 
the service-connected right knee impairment.  38 U.S.C.A. 
§ 5110 (West 1991); 38 C.F.R. § 3.400 (2001).  

2.  Entitlement to a rating in excess of 50 percent for 
residuals of injury to Muscle Group XVII is not established.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 4.1, 4.73, 
Diagnostic Code 5317 (2001).  

3.  Entitlement to a rating of 20 percent for traumatic 
arthritis of the lumbar spine is established.  38 U.S.C.A. 
§ 1155 (West 1991); 38 C.F.R. §§ 4.1, 4.7, 4.40, 4.45, 4.59, 
4.71a, Diagnostic Codes 5010-5003, 5292 (2001).  

4.  The requirements for a rating in excess of 10 percent for 
right knee impairment have not been met.  38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. §§ 4.1, 4.40, 4.45, 4.71a, Diagnostic 
Codes 5257, 5260, 5261 (2001).  

5.  The requirements for a rating in excess of 10 percent for 
an abdominal scar have not been met.  38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. §§ 4.1, 4.118, Diagnostic Code 7804 
(2001); 67 Fed. Reg. 49596 (July 31, 2002).  

6.  The requirements for a compensable rating for a scar of 
the left knee have not been met.  38 U.S.C.A. § 1155 (West 
1991); 38 C.F.R. §§ 4.1, 4.118, Diagnostic Code 7804 (2001); 
67 Fed. Reg. 49596 (July 31, 2002).  

7.  Entitlement to a TDIU due to service-connected 
disabilities is established.  38 U.S.C.A. § 1155 (West 1991); 
38 C.F.R. §§ 3.340, 3.341, 4.16 (2001).  
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

Initially, the Board notes that during the pendency of the 
appellant's claims, the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), was 
signed into law.  In addition regulations implementing the 
VCAA (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West Supp. 2001)), were published at 
66 Fed. Reg. 45,620, 45,630-32 (August 29, 2001) (to be 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326).  
The Board will assume for the purposes of this appeal that 
the liberalizing provisions of the VCAA and the implementing 
regulations are applicable to the issues on appeal.  

The Act and the implementing regulations essentially 
eliminate the requirement that a claimant submit evidence of 
a well-grounded claim, and provide that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  They also require VA 
to notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.

The evidentiary record in this appeal has been properly 
developed under the VCAA and the implementing regulations.  
See, e.g., the letter addressed to the appellant by the RO 
dated March 8, 2001, and the statement of the case and 
supplement thereto, which fully notify the appellant of the 
evidence needed to substantiate his claims and specify what 
evidence VA will obtain for him and the evidence and 
information that he should submit.  Therefore, the Board is 
satisfied that the RO has complied with the notification 
requirements of the VCAA and the implementing regulations.  
See Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

The Board also notes that the appellant has been provided 
with official VA examinations for rating purposes with 
respect to all of the increased rating claims.  Likewise, the 
essential facts pertaining to the legal issues concerning the 
effective dates for two compensable ratings are already of 
record and not in dispute.  In addition neither the appellant 
nor his representative has identified any additional evidence 
or information which could be obtained to substantiate the 
current claims, and the Board is also unaware of any such 
evidence or information that could be obtained to 
substantiate these claims.  Therefore, the Board is satisfied 
that no further action is required to comply with the duty to 
assist requirements of the VCAA and the implementing 
regulations.  

Factual Background

In January 1945, the appellant sustained a penetrating wound 
from artillery shell fragments in the mid-sacral region, 
right thigh and right hip.  A rectal hematoma subsequently 
formed which required an abdominal laparotomy, leaving a 
postoperative abdominal scar.  

By rating action dated in August 1945, service connection was 
granted for the combat-incurred post-operative residuals of 
peritoneal adhesions, a penetrating gunshot (by analogy) 
wound of the sacral region, right hip and abdomen, hematoma, 
and laparotomy, initially rated 100 percent disabling.  
Thereafter, the service-connected injury was always referred 
to as a gunshot wound, rather than (more accurately) as a 
shell fragment wound.  

Following a VA examination in March 1946, it was found that 
the examination results warranted a revision of the 
appellant's rating, which was reduced from 100 percent to 
30 percent, effective from March 1946, for damage to Muscle 
Group XVII due to a gunshot wound to the mid-sacral region, 
right lower buttock and thigh.  This revision was 
accomplished by unappealed rating action dated in May 1946.  

Effective in April 1946, a 40 percent rating under Diagnostic 
Code 5317 of the new 1945 Rating Schedule was assigned for 
the service-connected disability, which now included muscle 
injury to the lower buttocks, by unappealed rating action 
dated in September 1948.  This 40 percent schedular rating, 
which was confirmed by the Board in 1977, remained in effect 
until 1996.  

On March 22, 1996, the appellant filed a claim seeking an 
increased rating for the service-connected disability, to 
include low back pain.  By rating action dated in May 1996, 
service connection was granted for traumatic arthritis of the 
lumbar spine (as a direct result of the service-connected 
muscle injury) with a separate 10 percent rating, effective 
from the date of claim in March 1996.  By rating action dated 
in September 1998, the rating for the service-connected 
injury to Muscle Group XVII was increased to the maximum 
schedular rating of 50 percent, and service connection was 
granted for a noncompensable scar of the left knee, also 
effective from the date of claim in March 1996.  The 
appellant did not appeal from any of these determinations.  

The September 1998 rating action also granted a separate 
10 percent rating for the abdominal scar (now described as a 
gunshot wound of the abdomen, based upon recently received 
records from the Surgeon General's Office) from March 22, 
1996; and granted service connection for impairment of the 
right knee with a separate 10 percent rating, also effective 
from March 22, 1996.  In May 1999, the appellant initiated an 
appeal concerning the effective dates for these compensable 
ratings.  He later specified that he was not seeking a higher 
rating in either case, but that he felt that these two 
compensable ratings should be effective from his original 
date of claim in 1945, as the disabilities were evident then.  
A perfected appeal on these two effective date issues is 
currently before the Board.  

In May 2000, the appellant filed a claim for a TDIU due to 
service-connected disabilities which the RO not unreasonably 
interpreted to include increased rating claims for all of the 
service-connected disabilities.  An appeal to the Board has 
been perfected from the RO's denial of all of these claims.  

Earlier Effective Date Claim-Abdominal Scar

The effective date for an increased rating will be the 
earliest date as of which it is factually ascertainable that 
an increase in disability had occurred, if the claim is 
received within one year from such date; otherwise, the 
increased award will be effective from the date of receipt of 
the claim.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400(o)(2).  

Superficial scars warrant a 10 percent evaluation if they are 
poorly nourished and subject to repeated ulceration or if 
they are tender and painful on objective demonstration.  
Scars may also be rated based on limitation of function of 
the part affected.  38 C.F.R. § 4.118, Diagnostic Codes 7803, 
7804, and 7805 (2001).

Prior to August 30, 2002, superficial scars that were tender 
and painful on objective demonstration warranted a 10 percent 
rating.  38 C.F.R. § 4.118, Diagnostic Code 7804.  This 
rating provision had remained essentially unchanged since the 
1945 Rating Schedule became effective.  

In the present case, the abdominal scar was included in the 
initial grant of service connection in 1945.  However, it was 
reported in the service medical records on June 26, 1945, 
that all of the appellant's scars were well-healed and non-
adherent.  Similar findings pertaining to the abdominal scar 
are consistently reported in the medical evidence of record 
up through the VA orthopedic/muscles examination in April 
1996, when it was stated that the mid-abdominal scar was non-
tender, with no herniation apparent.  These findings were and 
are consistent with a non-compensable rating.  

The earliest evidence of a compensable (tender or painful) 
scar dates from September 22, 1998, when the appellant 
mentioned during an informal conference at the RO with VA 
staff that he experienced a pulling sensation in the area of 
the laparotomy scar.  This is the factual basis for the 
current 10 percent rating, assigned effective March 22, 1996, 
the date of claim.  

The RO has been very liberal in assigning the current 
10 percent rating from the date of claim rather than from the 
date in September 1998 when the increased level of disability 
was factually ascertainable.  The Board can find no basis in 
the current record for assigning an effective date earlier 
than March 22, 1996, for this rating.  

Earlier Effective Date Claim-Right Knee

Knee impairment with recurrent subluxation or lateral 
instability warrants a 10 percent evaluation if it is slight, 
a 20 percent evaluation if it is moderate or a 30 percent 
evaluation if it is severe.  38 C.F.R. § 4.71a, Diagnostic 
Code 5257.  

The initial grant of service connection in 1945 included 
muscle damage in the right thigh.  However, there was no 
competent medical evidence of right knee impairment resulting 
from the combat injury in service until a VA examiner 
reported on a July 1997 VA muscles examination that there was 
moderate right femoral crepitus present with a klunk 
sensation.  This same VA examiner then went on to comment 
that the appellant's musculoskeletal condition was clearly 
service-connected and could be attributed entirely to 
military service.  This is the factual basis both for the 
initial grant of service connection for right knee 
impairment, and for the separate 10 percent rating under 
Diagnostic Code 5257 of the Rating Schedule for slight knee 
impairment.  

Once again, the RO has liberally interpreted the evidence and 
the controlling regulations to assign an effective date of 
March 22, 1996, the date of claim.  The Board can find no 
basis in the current record for an earlier effective date.  

Increased Rating Claims

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4.  The percentage ratings contained in the 
Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in civil 
occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

Muscle Group XVII Injury:

It appears that currently included in this service-connected 
disability are the noncompensable, and therefore not 
separately rated, residuals of peritoneal adhesions, which 
formed part of the original grant of service connection in 
1945.  A VA gastrointestinal examiner who saw the appellant 
in March-April 1998 concluded that, in the absence of further 
testing which the appellant declined, his current digestive 
complaints and problems, such as chronic constipation and 
diverticulitis, could not be attributed to the wartime combat 
injuries.  

The Rating Schedule provides for a maximum 50 percent rating 
for a severe injury to Muscle Group XVII.  38 C.F.R. § 4.73, 
Diagnostic Code 5317.  The appellant is currently in receipt 
of this maximum schedular rating based upon the findings 
reported on VA examinations of the appellant from July 1997 
to June 2000.  In the absence of indications for an extra-
schedular rating, discussed below, an increased rating for 
this service-connected disability is not warranted at the 
present time.  

Traumatic Arthritis-Lumbar Spine:

The Rating Schedule provides that traumatic arthritis will be 
rated as degenerative arthritis.  38 C.F.R. § 4.71a, 
Diagnostic Code 5010.  Degenerative arthritis established by 
X-ray findings will be rated on the basis of limitation of 
motion under the appropriate diagnostic codes for the specific 
joint or joints involved.  When, however, the limitation of 
motion of the specific joint or joints involved is 
noncompensable under the appropriate diagnostic codes, a 
rating of 10 percent is for application for each such major 
joint or group of minor joints affected by limitation of 
motion, to be combined, not added under Diagnostic Code 5003.  
Limitation of motion must be objectively confirmed by findings 
such as swelling, muscle spasm, or satisfactory evidence of 
painful motion.  In the absence of limitation of motion, rate 
as follows:  with X-ray evidence of involvement of 2 or more 
major joints or 2 or more minor joint groups, with occasional 
incapacitating exacerbations, a 20 percent rating is 
warranted; with X-ray evidence of involvement of 2 or more 
major joints or 2 or more minor joint groups, a 10 percent 
rating is warranted.  38 C.F.R. § 4.71a, Diagnostic Code 5003.  

Limitation of motion of the lumbar spine warrants a 10 
percent evaluation if it is slight, a 20 percent evaluation 
if it is moderate or a 40 percent evaluation if it is severe.  
38 C.F.R. § 4.71a, Diagnostic Code 5292.

In determining the degree of limitation of motion, the 
provisions of 38 C.F.R. §§ 4.10, 4.40 and 4.45 (2001) are for 
consideration.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  

The basis of disability evaluation is the ability of the body 
as a whole, or of the psyche, or of a system or organ of the 
body to function under the ordinary conditions of daily life 
including employment.  38 C.F.R. § 4.10.

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  Functional loss may be due to the absence or 
deformity of structures or other pathology, or it may be due 
to pain, supported by adequate pathology and evidenced by the 
visible behavior in undertaking the motion.  Weakness is as 
important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  
38 C.F.R. § 4.40.  

With respect to joints, in particular, the factors of 
disability reside in reductions of normal excursion of 
movements in different planes.  Inquiry will be directed to 
more or less than normal movement, weakened movement, excess 
fatigability, incoordination, pain on movement, swelling, 
deformity or atrophy of disuse.  38 C.F.R. § 4.45.  
The intent of the Rating Schedule is to recognize actually 
painful, unstable or malaligned joints, due to healed injury, 
as entitled to at least the minimum compensable rating for 
the joint.  38 C.F.R. § 4.59.  

In the present case, VA X-ray films of the lumbosacral spine 
taken in April 1996 disclosed evidence of arthritic changes.  
VA medical records reflect several periods of hospital 
rehabilitation care for low back pain dating from 1995 and 
earlier.  Extensive VA outpatient treatment records from 1995 
to 2002 reflect primarily treatment for nonservice-connected 
disabilities.  

The report of a VA joints examination of the appellant in 
June 2000 reflects complaints by the appellant mainly of 
right knee pain, but also of intermittent low back pain.  He 
also was wearing a lumbar cloth corset supplied by rehab 
medicine at this time.  Range of motion in the lumbar spine 
was reported as forward flexion to 50 degrees; extension to 
10 degrees; lateral flexion was to 20 degrees; and rotation 
was to 30 degrees, which most nearly approximates a moderate 
limitation of motion.  Movements further than this aggravated 
his pain.  

Based upon these findings, and giving due consideration to 
the provisions of 38 C.F.R. §§ 4.10, 4.40 & 4.45 and DeLuca 
v. Brown, 8 Vet. App. 202 (1995), the Board has concluded 
that the service-connected low back disability warrants a 
20 percent schedular disability rating at this time.  The 
appellant does not demonstrate the limitation of motion which 
more nearly approximates severe than moderate so a rating in 
excess of 20 percent is not warranted.  

Right Knee Impairment:

Knee impairment with recurrent subluxation or lateral 
instability warrants a 10 percent evaluation if it is slight, 
a 20 percent evaluation if it is moderate or a 30 percent 
evaluation if it is severe.  38 C.F.R. § 4.71a, Diagnostic 
Code 5257.  

Limitation of flexion of a leg warrants a noncompensable 
evaluation if flexion is limited to 60 degrees, a 10 percent 
evaluation if flexion is limited to 45 degrees,  or a 20 
percent evaluation if flexion is limited to 30 degrees.  
38 C.F.R. § 4.71a, Diagnostic Code 5260.

Limitation of extension of a leg warrants a noncompensable 
evaluation if extension is limited to 5 degrees, a 10 percent 
evaluation if extension is limited to 10 degrees, or a 20 
percent evaluation if extension is limited to 15 degrees.  
38 C.F.R. § 4.71a, Diagnostic Code 5261.

On the VA joints examination in June 2000, the appellant was 
wearing a right knee brace and complained of right knee pain 
and stiffness which were precipitated by a lot of walking or 
moving around.  He also complained of poor endurance with a 
lot of walking.  The examiner commented that, with flare-ups, 
the appellant could be expected to have less endurance and 
less ambulating emphasis.  Range of motion in the right knee 
was as follows:  flexion to 95 degrees, as opposed to 
130 degrees in the left knee.  There was full extension 
demonstrated in both knees.  There was also some pain on 
palpation of the right knee joint, but no effusion or 
guarding was noted.  

Although the appellant demonstrated a noncompensable degree 
of limitation of right knee motion on the most recent 
official examination, a 10 percent rating is nevertheless 
warranted based upon consideration of the provisions of 
38 C.F.R. §§ 4.40 & 4.45 and DeLuca v. Brown, 8 Vet. App. 202 
(1995).  Thus, the examiner commented that flare-ups would 
result in less endurance and less ambulating emphasis.  The 
appellant also wears a brace on his right knee, and some 
functional limitation due to pain is shown by the evidence.  
However, the appellant does not demonstrate limitation of 
motion which more nearly approximates the criteria for a 20 
percent evaluation than those for a 10 percent evaluation.  
Moreover, no objective evidence of laxity or subluxation has 
been found so the disability does not meet the criteria for a 
compensable evaluation under Diagnostic Code 5257.  
Accordingly, an evaluation in excess of 10 percent is not in 
order.  



Abdominal Scar:

Prior to August 30, 2002, superficial scars that were tender 
and painful on objective demonstration warranted a 10 percent 
rating.  38 C.F.R. § 4.118, Diagnostic Code 7804.  This 
rating provision had remained essentially unchanged since the 
1945 Rating Schedule became effective.  

The criteria which became effective August 30, 2002, also 
provide that superficial scars which are painful on 
examination warrant a 10 percent evaluation.  They also 
provide that an unstable scar (frequent loss of skin over the 
scar) warrants a 10 percent evaluation.  67 Fed. Reg. 49596 
(July 13, 2002) to be codified at 38 C.F.R. § 4.118, 
Diagnostic Codes 7803 and 7804.  Superficial scars that do 
not cause limited motion warrant a 10 percent evaluation if 
they involve an area or areas of 144 square inches (929 sq. 
cm.) or greater.  67 Fed. Reg. 49596 (July 13, 2002) to be 
codified at 38 C.F.R. § 4.118, Diagnostic Code 7802.  Scars 
that are deep or that cause limited motion warrant a 10 
percent evaluation if the area or areas of involvement exceed 
6 square inches (39 sq. cm.) or a 20 percent evaluation if 
the area or areas of involvement exceed 12 square inches ( 77 
sq. cm.).  67 Fed. Reg. 49596 (July 13, 2002) to be codified 
at 38 C.F.R. § 4.118, Diagnostic Code 7801. 

The report of a June 2000 VA general medical examination 
indicates the presence of a 17-centimeter long abdominal 
scar, described as well-healed.  The size of the scar is not 
in dispute.  In addition, there is no evidence or contention 
that the scar is unstable or deep.  Therefore, the changes in 
the rating criteria are of no significance in this case.  
Under the former and current criteria, the scar is properly 
evaluated as 10 percent disabling on the basis of pain or 
tenderness.  It does not warrant a rating in excess of 10 
percent.  

Left Knee Scar:

A VA general medical examiner in June 2000 found a 10-
centimeter long scar across the left knee.  The size of this 
scar is not in dispute and there is no contention or clinical 
indication that this scar is tender or painful on objective 
demonstration, deep, unstable, subject to repeated 
ulceration, or productive of functional impairment.  
Therefore, the changes in the schedular criteria are of no 
significance and the scar is properly evaluated as 
noncompensably disabling under the former and current 
criteria.

Extra-schedular Consideration

The Board has also considered whether the case should be 
referred to the Director of the VA Compensation and Pension 
Service for extra-schedular consideration under 38 C.F.R. 
§ 3.321(b)(1).  The record reflects that the veteran has not 
recently required frequent hospitalization for any of the 
disabilities at issue, and he has been retired due to age for 
many years.  The objective evidence does not establish the 
presence of symptoms or functional impairment in excess of 
that contemplated by the schedular criteria.  In sum, the 
record does not lead the Board to believe that the average 
industrial impairment from the disabilities at issue would be 
in excess of that contemplated by the assigned evaluations.  
Therefore, referral of the case for extra-schedular 
consideration is not in order.  See Floyd v. Brown, 9 Vet. 
App. 88, 95 (1996); Bagwell v. Brown, 9 Vet. App. 337 (1996).  

TDIU Claim

Total disability ratings for compensation may be assigned, 
where the schedular rating is less than total, when the 
disabled person is, in the judgment of the rating agency, 
unable to secure or follow a substantially gainful occupation 
as a result of service-connected disabilities: provided that, 
if there is only one such disability, this disability shall be 
ratable at 60 percent or more, and that, if there are two or 
more disabilities, there shall be at least one disability 
ratable at 40 percent or more, and sufficient additional 
disability to bring the combined rating to 70 percent or more.  
However, if the total rating is based upon a disability or 
combination of disabilities for which the Rating Schedule 
provides an evaluation of less than 100 percent, it must be 
determined that the service-connected disabilities are 
sufficient to produce unemployability without regard to 
advancing age.  38 C.F.R. §§ 3.340, 3.341, 4.16(a) (2001).  
The appellant's service-connected disabilities, which are all 
of a common etiology, are rated at least 60 percent disabling, 
in combination.  He therefore meets the schedular criteria for 
a TDIU.  Furthermore, he reports that he has only completed a 
seventh grade education and worked mainly as a truck driver 
and at other jobs requiring significant physical labor.  
Although he retired in 1979 for reasons unrelated to his 
service-connected disabilities, the appellant's low back 
problems and Muscle Group XVII injury have both increased in 
severity since then and probably would prevent him obtaining a 
job requiring physical labor at the present time.  

The Board recognizes that the appellant has many nonservice-
connected disabilities which have a great impact on his 
employability, including peptic ulcer disease, chronic 
obstructive pulmonary disease, severe sensorineural hearing 
loss, diverticulitis, arthritis of the cervical spine, 
postoperative bilateral cataract, and multiple surgeries for 
cancer of the throat and tongue.  He is also 78 years old at 
the present time.  Nevertheless, the Board has concluded that 
the service-connected disabilities are sufficient by 
themselves to preclude the veteran from obtaining or 
maintaining any form of substantially gainful employment 
consistent with his limited education and industrial 
background.  


		(CONTINUED ON NEXT PAGE)
						

ORDER

Entitlement to a 20 percent rating for arthritis of the 
lumbar spine is granted, subject to the criteria applicable 
to the payment of monetary benefits.  

Entitlement to a TDIU due to service-connected disabilities 
is granted, subject to the criteria applicable to the payment 
of monetary benefits.  

Entitlement to an effective date earlier than March 22, 1996, 
for the assignment of a 10 percent rating for the service-
connected abdominal scar or for the service-connected right 
knee impairment is denied.  

Entitlement to a rating in excess of 50 percent for residuals 
of an injury to Muscle Group XVII is denied.  

Entitlement to a rating in excess of 10 percent for right 
knee impairment is denied.  

Entitlement to a rating in excess of 10 percent for an 
abdominal scar is denied.  

Entitlement to a compensable rating for a left knee scar is 
denied.  



		
	Shane A. Durkin
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

